Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The US PGPub document cited in the IDS filed 10/22/21 is missing a zero between the year and document number, while this document has been crossed off the IDS it has been cited on the attached PTO-892 to indicate the proper number and that it has been considered.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The collective prior art, while showing arched raceways in an axial bearing [thrust bearings] does not disclose that the arched races have a groove shaped depression within the raceway in a region of the end of the rolling element.  Some of the prior art shows transition that form a general annular channel or corner but these are not depressions within the raceway (see for example JP2012-7709 and JP7-119740 cited by applicant).  Other documents that also show grooves are directed toward radial bearings and not axial/thrust bearings and in addition the claim requires “an arched raceway” that is “arched in profile cross section” and arch by definition is a feature that spans and opening, rings that just have a curved profile on just one surface would be curved and not arched.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656